I115th CONGRESS1st SessionH. R. 761IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Renacci (for himself, Mr. Pocan, Mr. Kilmer, Mr. Kelly of Pennsylvania, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of premiums paid to the Pension Benefit Guaranty Corporation as an offset for other Federal spending. 
1.Short titleThis Act may be cited as the Pension and Budget Integrity Act of 2017. 2.Prohibition on the use of premiums as an offset (a)In generalIn the Senate and the House of Representatives, for purposes of determining points of order under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) or any concurrent resolution on the budget, any provision that increases, or extends the increase of, any premiums payable to the Pension Benefit Guaranty Corporation shall not be counted in estimating the level of budget authority, outlays, or revenues— 
(1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion; or (2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon. 
(b)Rules of Senate and House of RepresentativesCongress adopts the provisions of this section— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersede other rules only to the extent that they are inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 